Citation Nr: 0115227	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-17 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1946 to January 
1948.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1999 RO rating decision that denied secondary 
service connection for scoliosis of the lumbar spine with 
degenerative disc disease and spinal stenosis of L3-4 and L4-
5.

In August 2000, the veteran submitted a claim for an 
increased evaluation for his service-connected right knee 
disability, as acknowledged by the hearing officer at a 
hearing in September 2000, and he underwent a VA medical 
examinations in November 2000 to determine the severity of 
this condition.  The RO has not adjudicated this claim and it 
will not be addressed by the Board.  This issue is referred 
to the RO for appropriate action.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is conflicting information as to the source of 
the veteran's right lower extremity pain which purportedly 
results in a disturbance of gait which in turn causes back 
pain and as to whether it was his service-connected right 
knee condition with pain that caused his low back disorder or 
whether the right knee pain was due to the low back 
condition.

Review of the record reveals that the veteran underwent 
surgery during service for right knee symptoms which 
developed after he bumped his knee against a table.  The 
diagnosis was osteochondritis dissecans.  Although his 
history of surgery was noted at the discharge examination, no 
abnormal findings concerning the knee were recorded.  

On VA examination in 1948, it was noted that the veteran had 
a healed asymptomatic scar, and residual impairment equal to 
mild medial instability of the right knee. 

At the time of VA examination in 1961, the veteran's gait was 
described as casual with no limp;  there was also no laxity, 
tenderness, limitation of motion, swelling, or other evidence 
of abnormality.  

In February 1998 a private physician, R. Varela, M.D., wrote 
that she was treating the veteran for low back pain, which 
radiated into the right hip and to the right knee and calf.  
In March 1998 this physician stated that the veteran had low 
back pain with right lower extremity pain.  A finding of 
severe spinal stenosis was noted.  She went on to say that 
symptoms in the right sacroiliac joint "most likely" were 
aggravated by abnormal gait, secondary to right lower 
extremity pain.  She did not specifically reference the right 
knee or abnormalities thereof.  

In a later statement, Dr. Varela indicated that, while she 
had not treated the veteran for his right knee, she felt that 
his abnormal gait was secondary to pain in his knee which, as 
a result, caused low back pain.  

Reports from Youngsoon Hyun, M.D. and Dr. Varela suggest that 
the veteran has been under medical care for many years for 
low back and right knee problems.  The reports of the 
veteran's treatment should be obtained from these physicians 
as well as all reports of his treatment for such problems 
since separation from service.

A VA examiner in March 1999 opined that it was likely that 
the veteran's low back disability was secondary to his right 
knee disorder.  There is no indication that the examiner 
reviewed the claims folder prior to making such a 
determination.  Private medical treatment records do not 
otherwise suggest that the development of the veteran's back 
disorder was linked to his right knee disability.  There are, 
in fact, no records showing medical treatment or symptoms 
pertaining to the right knee during the many decades 
following service.  

In order to resolve the inconsistent opinions, additional VA 
examinations were conducted in November 2000, but the 
examiners disagreed as to the relationship between the back 
disorder and the service-connected right knee disorder.  
Another medical opinion would be useful, but prior to doing 
so further development of the evidence is necessary, so that 
the opinion may be a fully informed one, resting on objective 
findings as recorded by medical professionals, in addition to 
the veteran's self-reported history.  

The report of the veteran's VA examination in March 1999 
notes that he had to retire early due to pain and weakness of 
the right knee.  A statement from the veteran's former 
employer should be obtain in order to ascertain the exact 
cause of his retirement.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for right knee and low back 
problems since his separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the actual 
treatment records not already in the 
file.

2.  Copies of actual treatment records, 
pertaining to the back and right knee, 
should also be obtained from Drs. Hyun 
and Varela.

3.  The veteran should be asked whether 
he ever sustained post-service injury to 
the right knee or back, including on-the-
job or in a motor vehicle accident, and, 
if so, whether claims pertaining thereto 
were filed.  If he answers in the 
affirmative, appropriate records should 
be obtained.  

4.  After obtaining necessary information 
and any needed release form from the 
veteran, the RO should contact his former 
employer in order to obtain a statement 
that details the reasons for the 
veteran's early retirement.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Thereafter, the veteran should be 
afforded another VA examination, to be 
conducted, if possible, by an examiner 
who has not yet rendered an opinion in 
this case.  It is imperative that the 
examiner review the claims folder prior 
to rendering an opinion, including this 
REMAND.  All indicated tests and studies 
should be undertaken, so that a fully 
informed opinion may be rendered.  To the 
extent possible, the examiner should 
respond to the following questions:

a.  Does the pain in the right knee 
emanate from the service-connected 
right knee disorder, does it 
represent radiculopathy attributable 
to the low back disability or is it 
a combination of both?

b.  To what extent does the record 
reflect impairment of gait and, if 
so, what is its cause?

c.  What is the correct 
diagnosis(es) of the veteran's low 
back disability?

d.  What is the relationship, if 
any, between findings and symptoms 
directly attributable to the 
service-connected right knee 
disability and any low back 
disorder?  In the event the examiner 
finds that it is at least as likely 
as not that the right knee disorder 
caused or aggravated a low back 
disorder, that low back disorder 
should be specifically identified.

7.  Following completion of the 
development above, the claim for service 
connection for a low back disability 
should be reviewed.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




